DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Status of Claims
Claims 1-2, 4-5, 7, and 10 have been amended, claims 3 and 12-22 have been canceled, and claims 23-24 have been added in the response filed on May 3, 2021. 
Claims 1-2, 4-11, and 23-24 are pending.
Claims 1-2, 4-11, and 23-24 are rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-11, and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1-11, is directed to a process. Additionally, the system, as claimed in claims 12-22, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of ordering goods or services. Specifically, representative claim 1 recites the abstract idea of: 
providing an ordering platform configured for receiving food order messages from a consumer using a selected one of a number of different messaging modes concerning food items to be ordered from a desired business, and for receiving responsive messages from the business for forwarding to the consumer using the messaging mode selected by the consumer; 
requiring the consumer to register on the platform by providing at least contact and payment information; 2Application No. 16/560,602 Art Unit: 3625 Attorney Docket: ROTP-2000 
requiring a business wishing to fulfill food order messages received by the platform, to register by creating a merchant account on the platform; 
configuring the platform to analyze each food order message by (i) recognizing the consumer, (ii) confirming the message is complete by having the name of the desired business, a list of food items to be ordered, and an indication of whether the order is for pickup or delivery, and (iii) matching the message to the desired business; 
providing a display at the desired business; and 
after confirming a given food order message is complete, enabling the desired business to display the food order message after the business logs onto the platform, and to accept, decline, or otherwise communicate with the consumer using the messaging mode selected by the consumer.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of ordering goods or services, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because receiving food order messages from a consumer is a sales activity and enabling the desired business to display the food order message, and to accept, decline, or otherwise communicate with the consumer using the messaging mode selected by the consumer is managing interactions between people. Thus, representative claim 1 recites an abstract idea. 
a display device.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., ordering goods or services) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2, 4-11, and 23-24 do not aid in the eligibility of independent claim 1. Claims 2, 4-11, and 23-24 merely further define the abstract limitations of claim 1.
Furthermore, it is noted that claims 5, 9, 10, 11, 23, and 24 include additional elements of a database server, a tablet, a web portal, and an artificial intelligence engine, text messaging, a telephone number, and a short code. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use. 
Thus, dependent claims 2, 4-11, and 23-24 are also ineligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 10, and 23-24 are rejected under 35 U.S.C. 103 as obvious over Afram et. al. (US 20090089183 A1, herein referred to as Afram), in further view of Shuster et. al. (US 20080147514 A1, herein referred to as Shuster).

With respect to claim 1, Afram discloses:
A method of placing orders for food items by a consumer to a desired business comprising {Afram, see at least: figs 7A-7B; [0015] In the description to follow, a multi-platform network will be described as facilitating the ordering of food items from restaurants; [0045] FIGS. 7A and 7B present a flowchart of an exemplary process for interacting with the food ordering system}:
providing an ordering platform configured for receiving food order messages from a consumer using a selected one of a number of different messaging modes concerning food items to be ordered from a desired business, and for receiving responsive messages from the business for forwarding to the consumer using the messaging mode selected by the consumer {Afram, see at least: fig 1, food ordering system; fig 7A; [0016] a food ordering system may facilitate the ordering of restaurant food items using different types of user devices; [0046] The process may include receiving a request from a user to communicate with the food ordering system (block 705) (FIG. 7A). As explained above, the user may use a number of different types of user devices (e.g., computer device 254, television device 258, and mobile device 290) to contact the food ordering system. When using computer device 254, the user may navigate to a particular web site and computer device 254 may transmit the request to the food ordering system; [0051] The user may interact with the user interface to select a restaurant, select one or more menu items, identify a manner for obtaining the menu items, and identify a method of payment; [0054] the restaurant may notify the food ordering system if it has processed the food order. The food ordering system may then provide an alert to the user notifying the user that the restaurant has processed the food order ... the food ordering system may send the alert to the same user device that the user used to communicate with the food ordering system ... the food ordering system may send the alert to the user device specified by the user};
requiring the consumer to register on the platform by providing at least contact and payment information {Afram, see at least: [0053] The food ordering system may provide the restaurant with typical food ordering information, such as the user's name, the user's contact information, the menu ;
requiring a business wishing to fulfill food order messages received by the platform, to register on the platform by creating a merchant account on the platform {Afram, see at least: [0022] Restaurants may be provided with an interface that enables them to update their information. For example, a restaurant employee may log into a particular web site to update the restaurant's menu or other information; [0023] Restaurants may also be provided with an interface that enables them to obtain information. For example, a restaurant employee may log into a particular web site to obtain log data on their menu's usage history via the food ordering system};
configuring the platform to analyze each food order message by (i) recognizing the consumer, (ii) having the name of the desired business, a list of food items to be ordered, and an indication of whether the order is for pickup or delivery, and (iii) matching the message to the desired business {Afram, see at least: [0051] the food ordering system may present information to the user within the user interface to facilitate the placing of a food order. The information might include restaurant metadata that may be present within RMI database component 212, such as restaurant information, menu items information, and/or other information that might be useful in the food ordering system ... The user may interact with the user interface to select a restaurant, select one or more menu items, identify a manner for obtaining the menu items (i.e., pickup or delivery), and identify a method of payment; [0053] The food ordering system may provide the restaurant with typical food ordering information, such as the user's name, the user's contact information, the menu items the user ordered, the user's method of payment, and/or ;
providing a display device at the desired business {Afram, see at least: [0023] Restaurants may also be provided with an interface that enables them to obtain information; [0074] the food ordering system described herein may present an order visually to the restaurant}; and
enabling the desired business to display the food order message on the display device after the business logs onto the platform, and to accept, decline, or otherwise communicate with the consumer through the platform using the messaging mode selected by the consumer {Afram, see at least: [0023] Restaurants may also be provided with an interface that enables them to obtain information. For example, a restaurant employee may log into a particular web site to obtain log data on their menu's usage history via the food ordering system; [0054] the food ordering system may send the alert to the same user device that the user used to communicate with the food ordering system. In another implementation, the food ordering system may permit a user to identify how the user desires to receive alerts. In this case, the food ordering system may send the alert to the user device specified by the user; [0063] Alice may later be presented with a confirmation alert on the screen of her television device 258 when Emilio's Pizza has processed her order; [0074] the food ordering system described herein may present an order visually to the restaurant}.
Although disclosing a food ordering system, Afram does not disclose:
confirming the message is complete; and
after confirming a given food order message is complete, enabling the desired business.
However, Shuster teaches:
confirming the message is complete {Shuster, see at least: [0012] After verification the transaction will be sent to a retail store server 19 (located in a coffee shop, video store, pizza place, sandwich shop, etc.) where inventory and pricing information is obtained from an inventory database 21 using a retail store ordering server 23. If all is in order, the order will auto print on printer 25 via retail store print server 25 and a confirmation is sent to the transaction server 15. The transaction server 15 will send a message back through the same channels and the user will be notified on messaging device 11 that the order has been received}; and
after confirming a given food order message is complete, enabling the desired business {Shuster, see at least: [0012] After verification the transaction will be sent to a retail store server 19 (located in a coffee shop, video store, pizza place, sandwich shop, etc.) where inventory and pricing information is obtained from an inventory database 21 using a retail store ordering server 23. If all is in order, the order will auto print on printer 25 via retail store print server 25 and a confirmation is sent to the transaction server 15. The transaction server 15 will send a message back through the same channels and the user will be notified on messaging device 11 that the order has been received}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the confirmation step as taught by Shuster in the food ordering system of Afram in order to verify that the order can be processed by the retail store (Shuster, see: [0020]).

With respect to claim 2, Afram and Shuster teach the method of claim 1. Afram further discloses – including:
sending a payment message from the desired business to the consumer via the ordering platform after the business accepts a given food order message, to request a payment from the consumer for the ordered food items {Afram, see at least: [0054] An alert may be provided to the user once the restaurant has processed the food order (block 735) ... the restaurant may notify the food ordering system if it has .

With respect to claim 4, Afram and Shuster teach the method of claim 2. Afram further discloses – including:
providing the payment message from the desired business to the consumer {Afram, see at least: [0054] An alert may be provided to the user once the restaurant has processed the food order (block 735) ... the restaurant may notify the food ordering system if it has processed the food order. The food ordering system may then provide an alert to the user notifying the user that the restaurant has processed the food order; [0055] A billing record may optionally be created (block 740) ... the food ordering system may pay the restaurant and bill the user. In this situation, the food ordering system may generate a single bill across all of the user devices; [0066] Alice may confirm that the order and total are correct and may press a button on her mobile device 290 to place the order. Alice may be presented with an option to pick-up the order or to have it delivered, as shown in FIG. 9E. Alice may decide to pick up the order on the way home; [0067] Alice may be presented with payment options, including paying for the order when she picks up the order, charging the order to her already-registered credit card, or charging the order to a new credit card, as shown in FIG. 9F}.

providing, in the payment message, a request that the consumer either accept the payment requested by the business, or enter a change to the given food order message.
However, Shuster teaches:
providing, in the payment message, a request that the consumer either accept the payment requested by the business, or enter a change to the given food order message {Shuster, see at least: [0112] After authorization, a check 71 is made to see if more items need to be ordered. If yes, a user creates another request which is processed in the same manner}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the check to add more items as taught by Shuster in the food ordering system of Afram in order to improve the current user experience of item ordering (Shuster, see: [0004]).

With respect to claim 5, Afram and Shuster teach the method of claim 1. Afram further discloses – including:
providing the ordering platform with a database server configured for storing consumer contact information and corresponding preferences including form of payments, and business information and corresponding preferences {Afram, see at least: fig 2, #210; figs 3-5B; [0026] FIG. 4 is a diagram of an exemplary user profile database 400 that may be implemented by metadata storage component 214. User profile database 400 may include a number of entries 410-1, 410-2, 410-3, etc. corresponding to a number of users of the food ordering system. An exemplary entry 410-1 may include a field 412 that identifies a particular user, and a field 414 that includes information associated with the user. The information in field 412 may include a username or another string of characters that uniquely identifies a particular user. Field 414 may include user profile information. The user profile information may include information that may be obtained when interacting with the user, such as information regarding .

With respect to claim 6, Afram and Shuster teach the method of claim 5. Afram further discloses – including:
configuring the database server to enable businesses to retrieve consumer order information and statistics including one or more of (a) frequency of orders, (b) whether for delivery or pick-up, and (c) most frequently ordered items {Afram, see at least: [0022] Restaurants may be provided with an interface that enables them to update their information. For example, a restaurant employee may log into a particular web site to update the restaurant's menu or other information; [0023] Restaurants may also be provided with an interface that enables them to obtain information. For example, a restaurant employee may log into a particular web site to obtain log data on their menu's usage history via the food ordering system}.

With respect to claim 7, Afram and Shuster teach the method of claim 5. Afram further discloses – including:
configuring the database server to store data corresponding to all consumer orders {Afram, see at least: [0020] Data center 210 may connect to VHO 220 and network 260. Data center 210 may include a collection of components that manage and/or store information associated with the food ordering system; [0023]  a restaurant employee may log into a particular web site to obtain log data on their menu's usage history via the food ordering system}.
Although disclosing storing user history, Afram does not disclose:
produce corresponding reports including one or more of (i) orders by response time, (ii) average response time, (iii) activity streams, (iv) orders by hours of the day, (v) active orders, (vi) number of businesses, (vii) number of locations, (viii) order status, and (ix) order history.
However, Shuster teaches:
produce corresponding reports including one or more of (i) orders by response time, (ii) average response time, (iii) activity streams, (iv) orders by hours of the day, (v) active orders, (vi) number of businesses, (vii) number of locations, (viii) order status, and (ix) order history {Shuster, see at least: [0012] If all is in order, the order will auto print (i.e., produce reports of active orders) on printer 25 via retail store print server 25; [0046] Retail printer server 19 would typically be implemented as software running on a desktop computer having access to an existing messaging gateway (not shown) so that instant messages sent from transaction server 15 can be received, formatted and sent to printer 15}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included printing active orders as taught by Shuster in the food ordering system of Afram in order to track incoming and active orders. In the instant case, Afram evidently discloses a food ordering system. Shuster is merely relied upon to illustrate the additional functionality of a printer for printing the active orders. Moreover, since the elements disclosed by Afram, as well as Shuster, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Afram, in view of Shuster.

With respect to claim 10, Afram and Shuster teach the method of claim 1. Afram further discloses – including:
providing a web portal for enabling the consumer and the desired business to connect with the ordering platform {Afram, see at least: [0023] a restaurant employee may log into a particular web site .

With respect to claim 23, Afram and Shuster teach the method of claim 1. Afram further discloses – including: 
configuring the ordering platform to forward responsive messages from the desired business to the consumer by way of the platform using text messaging {Afram, see at least: [0053] the food ordering system may send a food order to a restaurant via email, text message, fax, automated voice call, or in another manner; [0067] Alice may be presented with a confirmation message that indicates that she will receive a text message when her order is processed by Emilio's Pizza}.
Although disclosing text messaging from the platform to the customer, Afram does not disclose:
configuring the ordering platform to receive food order messages from consumers using text messaging.
However, Shuster teaches:
configuring the ordering platform to receive food order messages from consumers using text messaging {Shuster, see at least: fig 1, #11; [0012] The user initiates a purchase transaction from a messaging device such as a cell phone, smart phone, PDA or home computer 11 using an existing text messaging protocol ... After verification the transaction will be sent to a retail store server 19 (located in a coffee shop, video store, pizza place, sandwich shop, etc.) where inventory and pricing information is obtained from an inventory database 21 using a retail store ordering server 23}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the parsing as taught by Shuster in the food ordering system of Afram in order to enable the consumer to makes purchases, on demand, using existing mobile services and devices (Shuster, see: [0002]).

With respect to claim 24, Afram and Shuster teach the method of claim 1. Afram does not disclose – including:
associating a telephone number or short code with the ordering platform for enabling consumers to access the platform.
However, Shuster teaches:
associating a telephone number or short code with the ordering platform for enabling consumers to access the platform {Shuster, see at least: [0115] when a user desires to place an order, the user would dial a phone number to connect to the transaction server 15}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the telephone number as taught by Shuster in the food ordering system of Afram so that the user does not need to know or use any intricate commands or even a web browser to enable and consummate retail based transactions (Shuster, see: [0002]).


Claims 8-9 are rejected under 35 U.S.C. 103 as obvious over Afram et. al. (US 20090089183 A1, herein referred to as Afram), in view of Shuster et. al. (US 20080147514 A1, herein referred to as Shuster), in further view of Taylor et. al. (US 20140058902 A1, herein referred to as Taylor).

With respect to claim 8, Afram and Shuster teach the method of claim 7. Afram further discloses – including:
the database server having one or more of date, customer, response time, business, and location {Afram, see at least: [0026] The user profile information may include information that may be obtained when interacting with the user, such as information regarding recent orders that the user placed, favorite orders that the user has identified, recent restaurants with which the user has placed an order, favorite restaurants that the user has identified, contact information for the user (e.g., address, telephone number, email address, etc.), and/or payment information obtained from the user (e.g., credit card information, debit information, etc.)}.
Although disclosing a database server that stores business information and customer information, Afram does not disclose:
the produced reports.
However, Shuster teaches:
the produced reports.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included printing active orders as taught by Shuster in the food ordering system of Afram in order to track incoming and active orders. In the instant case, Afram evidently discloses a food ordering system. Shuster is merely relied upon to illustrate the additional functionality of a printer for printing the active orders. Moreover, since the elements disclosed by Afram, as well as Shuster, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to 
In addition, Afram does not disclose:
filtering the data.
However, Taylor teaches:
filtering the data {Taylor, see at least: [0059] the ability for a user to access a list of categories and subcategories on that page, from which the user may select a particular category/sub-category to which to navigate/scroll/jump}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the data organization as taught by Taylor in the food ordering system of Afram and Shuster in order to present restaurant menu pages in a mobile application in a manner that mimics and enhances or builds upon the structure of a traditional physical restaurant menu (Taylor, see: [0059]).

With respect to claim 9, Afram and Shuster teach the method of claim 1. Afram does not disclose - including:
providing a tablet as the display device at the business.
However, Taylor teaches - including:
providing a tablet as the display device at the business {Taylor, see at least: [0068] using a tablet computer/device at a business to communicate with, send messages and updates to, and receive responses from a customer about an order that was placed via the customer's wireless device}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the tablet as taught by Taylor in the food ordering system of Afram and Shuster in order to facilitate a seamless order and payment experience for all parties (Taylor, see: [0069]).

Claim 11 is rejected under 35 U.S.C. 103 as obvious over Afram et. al. (US 20090089183 A1, herein referred to as Afram), in view of Shuster et. al. (US 20080147514 A1, herein referred to as Shuster), in further view of Calargun et. al. (US 9898788 B1, herein referred to as Calargun).

With respect to claim 11, Afram and Shuster teach the method of claim 1. Afram does not disclose – including:
recognizing certain key words input by the consumer and for facilitating placement of the orders.
However, Shuster teaches:
including recognizing certain key words input by the consumer and for facilitating placement of the orders {Shuster, see at least: [0019] Depending upon the type of message (i.e., SMS or IM), interface 33 or interface 35 parses the message and extracts a user identification, store identification, and order information. Using the user information, user information database 17 is accessed by processing engine 37 to obtain credit card/debit card information for the user and retail store location information}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the parsing as taught by Shuster in the food ordering system of Afram and Shuster in order to enable the consumer to makes purchases, on demand, using existing mobile services and devices (Shuster, see: [0002]).
Afram also does not disclose:
providing an artificial intelligence engine.
However, Calargun teaches:
providing an artificial intelligence engine {Calargun, see at least: [4:37-42] The ordering service 102 has a training module 112 that uses training data 114 to build a predictive model 116. The training data 114 comprises information describing past behavior, statuses, activities, ordering details, and other information regarding multiple orders and multiple customers over time; [5:18-24] the training module .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the machine learning model as taught by Calargun in the food ordering system of Afram and Shuster in order to anticipate customer ordering (Calargun, see: [1:54-57]).


Response to Arguments
	With respect to claim interpretation under 35 U.S.C. 112(f), Applicant’s cancellation of claims 12-22 have rendered the interpretations moot. Therefore the interpretations are hereby withdrawn.

With respect to the rejections under 35 U.S.C. 112, Applicant’s amendments and cancellation of claims 12-22 have rendered the rejections moot. Therefore the rejections are hereby withdrawn.

With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments. 

With respect to page 12 of the Remarks, Applicant argues that “representative claim 1 recites a number of process steps for making a food ordering platform that is accessible to consumers and businesses via a selected one of a number of communications or messaging modes (e.g., text messaging, email, and Internet) wherein the mode is initially selected by the consumer. As such, the claimed process is not merely an abstract idea capable of execution on a generic computer”. The Examiner respectfully disagrees. As explained in the 2019 PEG, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” Specific examples are included and considered within the grouping of certain methods of organizing human activity defined in the 2019 PEG. 


With respect to page 12 of the Remarks, Applicant argues “the combination of all the elements of the claim provide an inventive concept.” Examiner respectfully disagrees. The 2019 PEG explains several ways to determine if additional elements individually or in combination provide an inventive concept that integrate the abstract idea into a practical application, including determining whether:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.


With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Havas (US 20130317921 A1) was used to understand mobile app ordering platforms based on a user’s location.
Mierle et. al. (US 20140330672 A1) was used to understand the capability of using various platforms (search engines, apps, or websites) for ordering products online.
Campitelli (2018 NPL) was used to understand the availability of ordering via text messaging, particularly in a sports stadium.
Niu (2017 NPL) was used to understand FACEBOOK’s food ordering platform using location services. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.B./Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625